Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. US 8,807,866 in view of Campbell US 5,533,828.
Buschmann et al. disclose a paving machine including a screed supported by pull
	arms (1).  The screed including a catwalk and a control station (7).
A 2nd control station (8) having safety railing and a stowage device, such as a chair
	configured for receiving objects.
What Buschmann et al. do not disclose is a rail-mounted chair, for the 1st control station (7).  However, Campbell teaches it is known to mount a chair (46, 146) to the back end (138) of a heated vibratory screed using a railing module (48, 120, 148), See Fig. 5,  Col. 4, lns. 10-35. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Buschmann et al. with the chair and railing module taught by Campbell in order to improve safety and comfort.

Claims 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over                  Shurtz US 3,557,672 in view of Jorgensen et al. US 2016/0102439.


	tractor (74).  The paving device including a screed assembly (92) having a 
catwalk (336,338) pivotally attached to the top of the screed.
See Fig. 1; Col. 2, Lns. 15-60, Col. 3, lns. 38-58, Col. 6, lns. 35-40. What Shurtz does not disclose is a safety rail mounted to the screed.  However, Jorgensen et al. teach a paving machine (10) comprising a tractor (24), a screed (18), a catwalk (36) and a railing module (32, 34) mounted to the back of the catwalk.  Although not explicitly cited, Jorgensen et al. illustrates a variety of storage containers mounted to the railing module in Figs. 2, 3.  See also, [0010, 14-0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Shurtz with the railing module taught by Jorgensen et al. in order to improve safety.

With respect to claims 2-4, 6, 18-20 Shurtz discloses the catwalk (336, 338) is attached to the screed with hinges (340).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the railing module of Jorgensen et al. to the screed and/or catwalk of Shurtz, in order to facilitate deployment and storage positioning of the railing and catwalk.  
	
With respect to claims 7-10, 14-16 Shurtz discloses a paving device (12) connectable, by pulling arms (68) of a tractor (74).  The paving device including a screed assembly (92) having a catwalk (336,338) pivotally attached to the top of the screed.  What Shurtz does not disclose is a safety rail mounted to the screed.  However, Jorgensen et al. 

teach a paving machine (10) comprising a tractor (24), a screed (18), an expandable catwalk (36) and an expandable railing module (32, 34) mounted to the back of the expandable catwalk.  Although not explicitly cited, Jorgensen et al. illustrates a variety of storage containers mounted to the railing module in Figs. 2, 3.  See also, [0010, 14-0017].  Further, as illustrated in Fig. 1, it would have been obvious the various storage containers illustrated could have been detachably mounted to the railing in order to facilitate removal and repair. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Shurtz with the railing module taught by Jorgensen et al. in order to improve safety.

With respect to claims 11-13 Shurtz discloses a paving device (12) connectable, by pulling arms (68) of a tractor (74).  The paving device including a screed assembly (92) having a catwalk (336,338) pivotally attached to the top of the screed.  See Fig. 1; Col. 2, Lns. 15-60, Col. 3, lns. 38-58, Col. 6, lns. 35-40. What Shurtz does not disclose is a safety rail mounted to the screed.  However, Jorgensen et al. teach a paving machine (10) comprising a tractor (24), a screed (18), a catwalk (36) and an expandable railing module (32, 34) mounted to the back of the expandable catwalk.  Although not explicitly cited, Jorgensen et al. illustrates a plurality of perforated plates in Fig. 1, mounted to the safety rail. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Shurtz with the railing module taught by Jorgensen et al. in order to improve safety.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shurtz US 3,557,672 in view of Jorgensen et al. US 2016/0102439 as applied to claim 1 above, and further in view of Coughlan US 2019/0234084.
Shurtz in view of Jorgensen et al. disclose a paving machine having a catwalk, railing module and storage devices.  But do not disclose vibration dampening the connection between the railing module and the screed/catwalk.  However, Coughlan teaches it is known to position a dampener between a mounting plate (1005) of a vibrating screed and a hand rail module (1015).  See Fig. 10; Claim 17. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Shurtz in view of Jorgensen et al. with a vibration dampener as taught by Coughlan in order to reduce noise.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				1/21/2022